Citation Nr: 0829506	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  06-38 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
nephropathy with hypertension, to include consideration of 
separate compensable ratings.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel







INTRODUCTION

The veteran served on active duty from March 1975 to April 
1981.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2005 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia Regional 
Office (RO).

In this case, the April 2005 rating decision at issue 
increased the veteran's hypertension rating from 10 percent 
to 20 percent, and granted a separate evaluation for 
nephropathy, rated as 30 percent disabling, for a combined 
evaluation of 40 percent.  In June 2007, the RO reviewed the 
veteran's claim again and found this action of awarding 
separate evaluations for these disabilities to be clear 
unmistakable error, and that the veteran's hypertension and 
nephropathy should be combined as a single disease entity.  
In line with this decision, the RO assigned a 30 percent 
disability rating for the disability now characterized as 
nephropathy with hypertension associated with essential 
hypertension.   


FINDINGS OF FACT

1.  The veteran was granted service connection for 
nephropathy secondary to hypertension in April 2005.

2.  The veteran does not have constant albuminuria with some 
edema or definite decrease in kidney function.

3.  Blood pressure testing has not shown that the veteran has 
diastolic pressure predominantly 120 or more.

4.  The veteran does not require regular dialysis, and has 
not had either kidney removed.


CONCLUSIONS OF LAW

1.  Service connected hypertension and nephropathy may not be 
rated separately.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.115 (2007).

2.  The criteria for a rating in excess of 30 percent for 
nephropathy with hypertension have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.115a, 
Diagnostic Code 7541 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete, or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  The Board finds that the notice 
requirements have been fully satisfied.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  A letter dated April 2003 
from the RO provided the veteran with an explanation of the 
type of evidence necessary to substantiate his claim, what 
evidence was to be provided by him, and what evidence the VA 
would attempt to obtain on his behalf.  The April 2003 letter 
further requested the veteran furnish the VA with any 
treatment dates while under VA care.  Though the letter 
failed to explain that the evidence must demonstrate a 
greater level of disability than previously assessed to 
establish an increased evaluation for a service connected 
condition, a subsequent May 2004 letter provided this 
information.

The foregoing letters plus the subsequent Statement of the 
Case, issued in June 2007, adequately explained what evidence 
would warrant a higher rating, as required by Vazquez-Flores 
v. Peak, 22 Vet. App. 37 (2008), decision.  The Statement of 
the Case contained the specific rating criteria from 
Diagnostic Codes 7101, as well as other relevant regulations.  
Although, the information contained in this Statement of the 
Case and the April 2003 and May 2004 letters were not 
provided prior to the rating decision on appeal, the Board 
finds that this did not result in any prejudice to the 
veteran.  The veteran was allowed an opportunity to submit 
evidence (which he did).  The VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that all necessary development of 
evidence has been completed.  The veteran has been afforded 
VA examinations, his VA and private treatment records have 
been obtained and the veteran has declined a hearing on this 
matter.  Therefore, the Board finds no further effort is 
necessary to assist the veteran with developing evidence.  

The veteran contends the current symptoms from hypertension 
warrant a higher rating than currently assigned.  In his June 
2007 statement, the veteran states his blood pressure is 
uncontrolled by medication, and results in the constant risk 
of stroke.  

As an initial matter, it is noted that as mandated by 
38 C.F.R. § 4.115, the RO correctly terminated the separate 
disability ratings for hypertension and nephropathy, which 
had been the case following its April 2005 rating action.  As 
outlined in this regulation "[s]eparate ratings are not to 
be assigned for disability from disease of the heart and any 
form of nephritis, on account of the close interrelationships 
of cardiovascular disabilities."  The only exceptions to the 
rule are not applicable in the present case, as the veteran 
does not require dialysis and has not had either kidney 
removed.  The April 2005 rating decision, which granted the 
veteran separate ratings for hypertension and nephropathy, 
contradicted this regulation, and the June 2007 rating 
properly corrected this error.  

Nevertheless, as nephropathy is now considered part of the 
veteran's service connected disability, 38 C.F.R. § 4.115a 
must be applied to the veteran's disability rating.  A 60 
percent disability rating is appropriate where there is 
constant albuminuria with some edema; or, definite decrease 
in kidney function; or, hypertension at least 40 percent 
disabling under Diagnostic Code 7101.  A 30 percent 
disability rating requires there to be albumin constant or 
recurring with hyaline and granular casts or red blood cells; 
or, transient or slight edema or hypertension at least 10 
percent disabling under Diagnostic Code 7101.  

The relevant evidence includes a May 2003 VA examination 
where the veteran was noted as taking Divan, and Verapamil.  
The veteran's blood pressure was 155/94 sitting, 149/101 
laying down, and 147/100 standing.  The examiner noted that 
the veteran had uncontrolled blood pressure and diagnosed 
essential hypertension, uncontrolled.

The veteran submits a statement from Ravindra Agarwal, M.D., 
to support his claim for an increased rating.  In Dr. 
Agarwal's April 2004 statement, he indicated the veteran's 
uncontrolled hypertension was contributing to the veteran's 
symptoms of fatigue, dizziness, and headaches.  Further, he 
reported that on an office visit in March 2004, the veteran's 
blood pressure was 160/102 sitting and 162/112 standing.  

At a June 2004 VA examination the veteran is noted to be 
taking Calan, Avapro, Lisinopril, hydrochlorothiazine, and 
Plendil.  The veteran's blood pressure was 154/90 sitting, 
138/91 lying, and 145/94 standings.  At this time the 
examiner also found the veteran's heart to have regular 
rhythms.  

An October 2004 statement from Dr. Agarwal indicates a 
diagnosis of proteinuria (excessive serum proteins in the 
urine, such as in renal disease).  He goes on to state that 
this condition is secondary to the veteran's hypertension, 
which he characterizes as uncontrolled, and notes that at 
this time the veteran's blood pressure was 130/90 sitting and 
132/92 standing.   

At a March 2005 VA exam the veteran was taking HCTZ 
(hydrochlorothiazide), and Verapamil.  The veteran's blood 
pressure was 155/113 sitting, 159/115 lying, and 160/103 
standing.  

Based on this evidence, the veteran fails to meet the 
criteria for a 40 percent disability rating for hypertension.  
Under 38 C.F.R. § 4.104, DC 7101 a diastolic pressure 
predominantly 130 or more warrants a 60 percent disability 
rating.  Additionally, a 40 percent disability rating is 
appropriate for diastolic pressure predominantly 120 or more.  
Where diastolic pressure predominantly is 110 or more, or; 
systolic pressure predominantly is 200 or more a 20 percent 
disability rating is assigned.  The veteran's blood diastolic 
pressure has never reached 120, much less predominated at 
this level.  

There is also no evidence the veteran has constant 
albuminuria with some edema, a definite decrease in kidney 
function, so a 40 percent disability rating is inappropriate.  
A February 2007 test indicates the veteran's albumin level is 
within the normal range.  Though no other tests were 
conducted of the veteran's albumin level, this test 
sufficiently indicates the veteran's albumin level for rating 
purposes.  

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.  The record does not reflect a 
disability picture that is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability.  
There is no evidence of frequent hospitalizations, and no 
indication that there has been marked interference with 
employment, therefore, remand for consideration of an extra 
schedular rating is not warranted.  38 C.F.R. § 3.32 (2007).




ORDER

A combined rating in excess of 30 percent for nephropathy 
with hypertension, to include consideration of separate 
compensable ratings, is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


